Citation Nr: 0301734	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The appellant served in the Army National Guard from December 
1980 to April 1981, with a period of active duty for training 
from February 12, 1981 to April 1, 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2001.  This matter was 
originally on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.	The evidence does not show that the appellant has a 
hearing disability of the
right ear upon which compensation benefits may be based.

2.	The evidence does not show that the appellant's hearing 
disability of the left
ear is the result of service during a period of active duty 
for training.

3.	The evidence does not show that the veteran has been 
clinically diagnosed with
tinnitus.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty for
training.  38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.307, 3.309, 3.385 (2002).

2.	Tinnitus was not incurred in or aggravated by active duty 
for training.
38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2001 Remand, the RO mailed the 
appellant notice of the Veteran's Claim Assistance Act of 
2000 (VCAA) and VA's duties thereunder in April 2001.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  The RO requested that the 
appellant provide the names and addresses of all health care 
providers, governmental and private, who had treated him for 
hearing loss and tinnitus since his discharge from the 
National Guard, specifically to include records of treatment 
from Dr. F.S. and Dr. Z.  The appellant prepared a VA Form 
21-4142 for each physician.  The appellant identified Dr. Z. 
as a physician who treated him at the Roudebush VA Medical 
Center.  The RO requested private medical records from Dr. 
F.S. in January 2002, to which his facility replied in 
January 2002 that no records on the appellant were found.  
The veteran was notified of the same in RO correspondence 
dated in March 2002.  The RO requested and obtained available 
VA treatment records during the period identified by the 
appellant.  

Also pursuant to the Board's Remand instructions, the RO 
conducted another search for the appellant's service medical 
records at Fort Benning Hospital, Fort Benning, Georgia.  The 
RO received and documented in the claims file the negative 
response.  The RO also scheduled the appellant for a VA 
audiological examination-to include a nexus opinion on the 
etiology of the claimed disorders.  The appellant, however, 
failed to appear at the examination, a fact noted in the 
September 2002 Supplemental Statement of the Case (SSOC).  
The appellant's service representative maintains that the RO 
did not comply with all notification requirements regarding 
the duty to report and the failure to report for an 
examination.  Specifically, the service representative 
maintains that there was insufficient notice to the appellant 
of the result of his failure to report for the examination 
under 38 C.F.R. § 3.655(b).  Under the facts of this case, 
the Board disagrees.  The appellant was provided notice that 
additional development was necessary prior to considering the 
claims on the merits.  In the Remand, a copy of which was 
provided to the appellant, the Board noted that the RO failed 
to request, and the VA examiner who conducted the October 
1999 VA examination failed to provide a nexus opinion.  
Therefore, the Board maintained that the appellant should be 
afforded an additional VA examination to determine whether 
given the appellant's military occupational specialty and 
claimed acoustic trauma, any current hearing loss and 
tinnitus might be related to an incident of his active duty 
military training.  The appellant was clearly put on notice 
of the importance of the VA examination.  He has not asserted 
that he was not notified of the scheduled examination.  
Lastly, the RO reviewed the appellant's claims and issued the 
September 2002 SSOC which confirmed the prior denial.  The 
Board notes that the September 2002 SSOC also provided the 
appellant with notice of the VCAA.  By a letter dated in 
September 2002, the RO gave the appellant the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the RO complied with the 
Remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the appellant with a copy of the 
December 1999 rating decision, January 2000 Statement of the 
Case (SOC), June 2000 SSOC, and September 2002 SSOC.  
Although the rating decision, SOC, and June 2000 SSOC refer 
to the concept of a "well-grounded claim," which has been 
eliminated by the VCAA, these decisions coupled with the 
September 2002 SSOC nevertheless informed the appellant of 
the basic requirements for establishing entitlement to 
service-connected benefits.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  In addition to 
evidence expected from the VA examination that might have 
been material to the outcome of the claim, the RO made 
another attempt to obtain the appellant's complete service 
medical records as well as made efforts to obtain all 
evidence identified by the appellant.  The RO also afforded 
the appellant a hearing.  The appellant has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Moreover, VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claims 
and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The appellant contends that he served in infantry during a 
period of active duty for training and developed hearing loss 
and tinnitus as a result of exposure to numerous shell 
explosions, M16 firings, and hand grenades. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The available service medical records show that audiometric 
testing conducted at the appellant's enlistment examination 
in December 1980 revealed pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
6
9
5
2
0
LEFT
4
0
0
6
2

No bilateral hearing impairment or tinnitus is shown during 
service.  38 C.F.R.       § 3.303; 38 C.F.R. § 3.385.

The earliest post-service audiological examination report of 
record dates in October 1999. Audiometric testing revealed 
that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
25
35
LEFT
25
20
30
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner provided diagnoses of slight to moderate 
sensorineural hearing loss in the right ear and mild to 
moderate-severe sensorineural hearing loss in the left ear.  
The Board acknowledges that the examiner noted that the 
presence of bilateral sensorineural hearing loss could not be 
ruled out as a contributing factor to the appellant's 
reported constant bilateral tinnitus, but ultimately, the 
examiner did not diagnose bilateral tinnitus.  The October 
1999 testing revealed a hearing disability in the appellant's 
left ear as the auditory threshold in frequencies, 3000 or 
4000 was 40 decibels or greater, or at least three of the 
frequencies, 2000, 3000, 4000, were 26 decibels or greater; 
however, no hearing disability of the right ear was shown as 
defined under the provisions of 38 C.F.R. § 3.385.  This 
documentation of left ear hearing loss, however, dates 18 
years after the appellant's separation from service.  Thus, 
the appellant is not shown to have a bilateral hearing 
impairment and tinnitus during service or within the one-year 
presumptive period following service.  38 C.F.R.    §§ 3.303, 
3.307, 3.309.

The appellant presented testimony at a personal hearing 
before the RO in April 2000, concerning his exposure to loud 
noise during service and subsequent ear problems.  In 
particular, he recalled one incident in which he sought 
treatment at Fort Benning Hospital for complaints of ear 
pain.  The appellant submitted a statement from S.B. in which 
she contended that in January 1981, the appellant wrote a 
letter to his wife and indicated that he was in the hospital 
at Fort Benning for ear damage as the result of earplugs that 
did not fit properly.  As indicated above, available service 
medical records do not document such treatment.  The 
appellant also testified that the first time he was seen by 
any type of doctor or hearing specialist concerning his 
hearing problems was in 1981 or 1982.   As discussed 
previously, the RO requested these records but the facility 
replied that no records on the appellant were found.  The 
Board notes that VA treatment records dated from October 1999 
to September 2001 only note the results of the audiometric 
testing conducted at the October 1999 VA examination. 

The appellant also submitted research from The Merck Manual.  
He highlighted a section that explained that a blast injury, 
termed acoustic trauma, produced sensory hearing loss, and 
that tinnitus might occur as a symptom of nearly all ear 
disorders, including acoustic trauma.  This information is 
general in nature and not specific as to whether any hearing 
loss and tinnitus suffered by the appellant is directly 
attributable to any acoustical trauma he may have suffered 
during service.  Only a medical professional is permitted to 
make that determination on medical causation. 
 
As such, the Board finds that the competent medical evidence 
shows that the appellant does not currently have a right ear 
hearing disability as defined by the regulation and the 
appellant has not been clinically diagnosed with tinnitus.  
The foregoing medical evidence of record also shows that the 
veteran has a current disability of left ear hearing loss, 
but there is no competent medical evidence of a nexus between 
the current disability and the veteran's service.  While the 
veteran is competent to describe his subjective symptoms of 
hearing loss and tinnitus, he has not been shown to possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the Board 
discussed in its March 2001 Remand, a VA examination was 
needed in order to obtain an opinion, based on a review of 
the entire record, as to the etiology of his hearing loss and 
tinnitus.  The appellant was scheduled for a VA examination, 
but he failed to report.  Therefore, the Board must evaluate 
the appellant's disabilities on the currently available 
evidence.  38 C.F.R. § 3.655.  In view of the appellant's 
failure to appear for a VA examination scheduled in 
conjunction with, and necessary for the adjudication of his 
claims, service connection for bilateral hearing loss and 
tinnitus must be denied on the basis of the current evidence.  
As the preponderance of the evidence is against the 
appellant's claims, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

